Fill in this Information to identify the case:

 

United States Bankruptcy Court for the: |

| NorkTkh sR NJ pistrict of CALIFORNIA
|

(State)

|
Case number (if known): Chapter 1 | | C) Check if this is an

samccoesl amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, /nstructions for Bankruptcy Forms for Non-Individuals, is available.

1. Debtor's name Benja Incorporated

 

 

2. All other names debtor used EPHE Corp., Benjamin
in the last 8 years

 

 

Include any assumed names,

 

trade names, and doing business
as names

 

3. Debtor's federal Employer 8 3_0 962 8 9 0
Identification Number (EIN) Se

 

 

 

 

 

 

 

4. Debtor’s address Principal place of business Mailing address, if different from principal place
of business
845 Market Street, 450A 26 Cragmont Avenue
Number Street Number Street
P.O. Box
San Francisco CA 94103 San Francisco CA 94116
City State ZIP Code City State ZIP Code

Location of principal assets, if different from
principal place of business
San Francisco

County

 

 

Number Street

 

 

City State ZIP Code

 

5. Debtor’s website (URL) https://benja.co

 

 

 

Official Forn@38Se: 20-30819 DocH/dluntasiRettion (/ Napaeividgals fling cpr FOYLRIDO 07:48:17 Page 1 PS!
Debtor Benja Incorporated

Case number (if known).

 

 

Name

6. Type of debtor

{4 Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
C) Partnership (excluding LLP)
CL) Other. Specify:

 

 

 

7. Describe debtor’s business

A. Check one:

() Health Care Business (as defined in 11 U.S.C. § 101(27A))
QO Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Q) Railroad (as defined in 11 U.S.C. § 101(44))

C) Stockbroker (as defined in 11 U.S.C. § 101(53A))

C) Commodity Broker (as defined in 11 U.S.C. § 101(6))

C) Clearing Bank (as defined in 11 U.S.C. § 781(3))

[xX] None of the above

B. Check aif that apply:

C) Tax-exempt entity (as described in 26 U.S.C. § 501)

L) Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

L) Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
http://www.uscourts.gov/four-digit-national-association-naics-codes .

 

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A debtor who is a “small business
debtor” must check the first sub-
box. A debtor as defined in

§ 1182(1) who elects to proceed
under subchapter V of chapter 11
(whether or not the debtor is a
“small business debtor’) must
check the second sub-box.

Check one:

C) Chapter 7
| Chapter 9
&) Chapter 11. Check all that apply:

CL) The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
aggregate noncontingent liquidated debts (excluding debts owed to insiders or
affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
recent balance sheet, statement of operations, cash-flow statement, and federal
income tax return or if any of these documents do not exist, follow the procedure in
11 U.S.C. § 1116(1)(B).

() The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
less than $7,500,000, and it chooses to proceed under Subchapter V of
Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C.

§ 1116(1)(B).

Oa plan is being filed with this petition.

Q Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

C) The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 17 (Official Form 201A) with this form.

C) The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2,

C) Chapter 12 __

 

Official Foma@@b: 20-30819 DocAauntarifesttion (/ Nayawividimis faing dh FOKEBIVO 07:48:17 Page 2e36&
Debtor Benja Incorporated

Case number (if known),

 

Name

9. Were prior bankruptcy cases [{&]) No
filed by or against the debtor

 

 

 

MM / DD IYYYY

within the last 8 years? Cl Yes. District When Ss Case number
MM / DD/YYYY
If more than 2 cases, attach a a
separate list. District When SSC Cat @ number
MM/ DD/YYYY
10, Are any bankruptcy cases &l No
pending or being filed by a a
business partner or an C1 Yes. Debtor Relationship
affiliate of the debtor? District Wher
List all cases. If more than 1,
attach a separate list. Case number, if known
11, Why is the case filed in this = Check all that apply:

district?

Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

12. Does the debtor own or have
possession of any real
property or personal property
that needs immediate
attention?

QI No

Oa bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

C) Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check ail that apply.)

CJ It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

C) It needs to be physically secured or protected from the weather.

C) It includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related

assets or other options).

C) other

 

Where is the property?

Number Street

 

 

City

Is the property insured?
QO) No

C) Yes. Insurance agency

State ZIP Code

 

Contact name

 

Phone

 

 

ied Statistical and administrative information

 

Official ForR40h- 20-30819 Doc auntaryfesttion fy Nayandividyats Faling épr SenKpleyO 07:48:17

Page 3n38S
Debtor Benja Incorporated Case number (if known)

Name

 

 

13, Debtor’s estimation of Check one:
available funds C) Funds will be available for distribution to unsecured creditors.
Q) after any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

C) 25,001-50,000

 

 

 

 

 

. I 1-49 CJ 1,000-5,000
14. Estimated number of O 50-99 O 5,001-10,000 () 50,001-100,000
oredliarg Q) 100-199 ©) 10,001-25,000 Q) More than 100,000
C) 200-999
C) $0-$50,000 4) $1,000,001-$10 million CL) $500,000,001-$1 billion
18. Estimated assets Q) $50,001-$100,000 Q) $10,000,001-$50 million QC $1,000,000,001-810 billion
C) $100,001-$500,000 C) $50,000,001-$100 million L) $10,000,000,001-$50 billion
C) $500,001-$1 million CL) $100,000,001-$500 million C) More than $50 billion
. «ll C) so0-$50,000 @ $1,000,001-$10 million C) $500,000,001-81 billion
1s. Estimated liabilities OQ) $50,001-$100,000 OC) $10,000,001-$50 million ©) $1,000,000,001-$10 billion
Q) $100,001-$500,000 Q) $50,000,001-$100 million () $10,000,000,001-$50 billion
C) $500,001-$1 million C) $100,000,001-$500 million C) More than $50 billion

 

Fed Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

17. Declaration and signature of The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of ei
petition.
debtor

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.

10/14/2020
MM_LDD /YYYY

Executed on

 

x CL Andrew J. Chapin
Signatur vat aulorized representative of debtor Printed name

Title President & CEO

 

Official FORRSR: 20-30819 Doc#/tuntapyifestition oy Nayddividuals Fina fpr Fanusiey0 07:48:17 Page 428s!
Debtor Benja Incorporated
Name

XIN

Case number (if known),

 

 

 

 

18, Signature of attorney Date fo fys- 86> C)
Signature of attorney for debtor MM /DD /YYYY
Vavul =. WMarlasr asl
Printed name
Firm name 7 a
‘ (.
[Zio Ce °
Number Street y ‘
A rege (ie CA G2} 40 %)
City / State ZIP Code

 

A \ 5-430 -BH 4

Wan As {AN MELAUSE Cov

 

Contact phone

12OQ4SS

Bar number

Email address L

CA

State

 

Official FoRNaR: 20-30819 DocA/auntapyfestition Oy Noy drdividuaia Faing épr Fankepieyo 07:48:17 Page Skee
